DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-12, 14-16, 18, and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, and 15 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: determining, based on the at least the portion of the network topology and network information associated with the first service, a handoff parameter associated with a second service; and causing, based on at least the handoff parameter, a handoff of a user device from a first network device to a second network device, wherein the first network device and the second network device are associated with the second service.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 7,570,618 to Son et al. discloses system and method for performing handover in a broadband wireless access communication system; determining to perform a handover of the mobile subscriber station; sending to the neighbor base stations a first information related to types of the service provided from the serving base station to the mobile subscriber station after determining to perform the handover of the mobile subscriber station; receiving from the neighbor base stations a second information related to types of service which can be provided by the neighbor base stations; transmitting to the mobile subscriber station a handover request signal, which contains an third information determined by reference to the second information received from the neighbor base stations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RASHEED GIDADO/Primary Examiner, Art Unit 2464